Order entered November 14, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01258-CV

                              JOHNNY E. WEBB, III, Appellant

                                                V.

   DIVERSEGY, LLC, DIVERSEGY CONSULTANT PROGRAM, LLC, LUCIEN J.
  TUJAGUE, DOMINION GAS HOLDINGS, LP, AND ALEX RODRIGUEZ, Appellees

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-14649

                                            ORDER
       On the Court’s own motion, we REMOVE this appeal from submission on November

27, 2018. The appeal will be resubmitted in the first quarter of 2019.




                                                      /s/   DAVID EVANS
                                                            PRESIDING JUSTICE